                                                                                                                File No.
STATE OF NORTH CAROLINA                                                                                              r* 7 ? ,,'"' t'<, 21 CVS 683
                                                                                                                                  J •
             MECKLENBURG                                                                                         ;1 IrYTtre:6e eral Court Of Justice
                                                 County                                                         •District X Superior Court Division
Name And Address Of Plaintiff 1
                                                                                                            f              ,•-•


V AD1 M LINNANKIVI
4829 SPRING LAKE DRIVE, APT. F                                                                            ,I,'7r 1 7   I'
CHARLOTTE                                             NC            28212                            CIVIL ACTION coVtik SHEET
Name And Address Of Plaintiff 2
                                                                                                    0INITIAL FILING. • El SUBSEQUENT FILING



                                                                                               Rule 5(b)of the General Rules of Practice for the Superior and District Courts
                                    VERSUS                                           Name And Address OfAttorney Or Party. If Not Represented
                                                                                    (complete for initial appearance or change ofaddress)
Name And Address Of Defendant I
Meadowbrook CGC LLC
c/o Registered Agent Vcorp Services LLC
120 Penmarc Drive #I18
Raleigh                                               NC            27603            Telephone No.                                Cellular Telephone No.
Summons Submitted
                                                                                                 877-600-7212                                 704-724-2284
                                  g Yes    •No                                       NC Attorney Bar No.        Attorney Email Address
Name And Address Of Defendant 2                                                             41752               dexter@benoitlawfimcorn
Covenant Propety Services Corporation
                                                                                              Zlnitial Appearance in Case •Change of Address
do Registered Agent Vcorp Scrvcies LLC
160 Mine Lake Court Suite 200                                                        Name Of Firm                                                 Fax No.
                                                                                     Benoit Law Firm, PLLC                                            800-878-6127
Raleigh                                               NC            27615
Summons Submitted                                                                    Counsel For
                                                                                      Ki All Plaintiffs     IjAll Defendants •Only: ((,st party(les) represented)
                                  DI Yes    El No

                                  X Jury Demanded In Pleading             D Complex Litigation              D Stipulate to Arbitration
                                                                     TYPE OF PLEADING
   (check all that apply)
    Amend(AMND)                                                                     0Failure To State A Claim (FASC)
    Amended Answer/Reply(AMND-Response)                                             III Implementation Of Wage Withholding In Non-1V-0 Cases(OTHR)
 X Amended Complaint(AMND)                                                              Improper Venue/Division(IMVN)
•Assess Costs(COST)                                                                 0Including Attorneys Fees(ATTY)
•Answer/Reply(ANSW-Response)(see Note)                                              •Intervene (INTR)
 Change Venue(CHVN)                                                                 El Interplead(OTHR)
 El
 Complaint(COMP)                                                                    0Lack Of Jurisdiction(Person)(LJPN)
•Confession Of Judgment(CNFJ)                                                       •Lack Of Jurisdiction(Subject Matter)(LJSM)
•Consent Order(CONS)                                                                •Modification Of Child Support In iv-D Actions(MSUP)
•Consolidate (CNSL)                                                                     Notice Of Dismissal With Or Without Prejudice(VOLD)
 O
 Contempt(CNTP)                                                                     •Petition To Sue As Indigent(OTHR)
      Continue(CNTN)                                                                 0
                                                                                     Rule 12 Motion In Lieu Of Answer(MDLA)
oCompel(CMPL)                                                                       El Sanctions(SANC)
 El Counterclaim (CTCL)Assess Cowl Costs                                            •Set Aside(OTHR)
0Crossclaim (list on back)(CRSS)Assess Court Costs                                  D Show Cause(SHOW)
 El  Dismiss(D1SM) Assess Court Costs                                               •Transfer(TRFR)
1111 Exempt/Waive Mediation(EXMD)                                                      Third Party Complaint(list Third Party Defendants on back)(TPCL)
•Extend Statute Of Limitations. Rule 9(ESOL)                                        El Vacate/Modify Judgment(VCMD)
 El  Extend Time For Complaint(EXCO)                                                  El Withdraw As Counsel(WCICN)
      Failure To Join Necessary Party(FJNP)                                           El Other (specify and list each separately)



 NOTE: All filings in civil actions shall include as the first page of the filing a cover sheet summarizing the critical elements of the filing in a format prescribed by
       the Administrative Office of the Courts, and the Clerk of Superior Court shall require a party to refile a filing which does not include the required cover
      sheet. For subsequent filings in civil actions, the filing party must include either a General Civil(AOC-CV-751). Motion (AOC-CV-752), or Court Action
     (AOC-CV-753)cover sheet.
                                                                                 (Over)
   AOC-CV-751. Rev. 3/19. C)2019 Administrative Office of the Courts

              Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 1 of 19
                                                                                                                                                                1
                                                            CLAIMS FOR RELIEF

0Administrative Appeal(ADMA)                      •Limited Driving Privilege - Out-Of-State   •Product Liability(PROD)
O Appointment Of Receiver(APRC)                    Convictions(PLOP)                          Eli Real Property(RLPR)
•Attachment/Garnishment(ATTC)                     O Medical Malpractice(MDML)                 0Specific Performance(SPPR)
•Claim And Delivery(CLMD)                            Minor Settlement(MSTL)                   0Other (specify and list each separately)
  Collection On Account(ACCT)                     0  Money  Owed (MNYO)
O Condemnation(CNDM)                              0  Negligence - Motor Vehicle(MVNG)
•Contract(CNTR)                                   X Negligence - Other(NEGO)                                        .
0Discovery Scheduling Order(DSCH)                 0Motor Vehicle Lien G.S. Chapter 44A(MVLN)
•Injunction(INJU)                                 fl Possession Of Personal Property(POPP)
Date                                                                     Signattp-Of

         i 5 1.- --LI
 FEES IN G.S.7A-308 APPLY                                                        -
 Assert Right Of Access(ARAS)
 Substitution Of Trustee (Judicial Foreclosure)(RSOT)
 Supplemental Procedures(SUPR)
 PRO HAC VICE FEES APPLY
 Motion For Out-Of-State Attorney To Appear In NC Courts In A Civil Or Criminal Matter(Out-Of-State Attorney(Pro Hac Vice Fee)

 No. •Additional Plaintiff(s)




 No. •Additional Defendant(s)                                                                                                  Summons
                                                   •Third Party Defendant(s)
                                                                                                                               Submitted

                                                                                                                              o  Yes      DM0
                                                                                                                              III Yes     M No


                                                                                                                              O Yes          No


                                                                                                                              O Yes       DM0
                                                                                                                               MI Yes     1111 No

Plaintiff(s) Against Whom Counterclaim Asserted




Defendant(s) Against Whom Crossclaim Asserted




  AOC-CV-751, Side Two, Rev. 3/19
  02019 Administrative Office of the Courts



             Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 2 of 19
                                                                                                            File No.
 STATE OF NORTH CAROLINA                                                                                                          21 CVS 683

               MECKLENBURG                                                                                        In The General Court Of Justice
                                                   County
                                                                                                             LI District   x Superior Court Division
Name OfPlaintiff
VADIM LINNANKIVI
Address
                                                                                                              CIVIL SUMMONS
4829 SPRING LAKE DRIVE APT. F
City, State. Zip
                                                                                         LI ALIAS AND PLURIES SUMMONS(ASSESS FEE)
CI IARLOTTE                                                NC           28212
                                    VERSUS                                                                                                 G.S. 1A-1, Rules 3 and 4
Name Of Defendant(s)                                                               Date Original Summons Issued
MEADOWBROOK CGC LLC
COVENANT PROPERTY SERVICES CORPORATION                                             Date(s) Subsequent Summons(es)Issued




 To Each Of The Defendant(s) Named Below:
Name And Address Of Defendant 1                                                     Name And Address Of Defendant 2
MEADOWBROOK CGC LLC                                                                COVENANT PROPERTY SERVICES CORPORATION
c/o Registered Agent Vcorp Services LLC                                            c/o Registered Agent Vcorp Services LLC
120 Pcninarc Drive #118                                                            160 Mine Lakc Court Suite 200
Raleigh                                                    NC           27603      Raleigh                                 NC 27615
                   IMPORTANT! You have been sued! These papers are legal documents, DO NOT throw these papers out!
                   You have to respond within 30 days. You may want to talk with a lawyer about your case as soon as
                   possible, and, if needed, speak with someone who reads English and can translate these papers!
                   iIMPORTANTE! iSe ha entablado un proceso civil en su contra! Estos papeles son documentos legales.
                   iN0 TIRE estos papeles!
                   Tiene que contester a mas tardar en 30 dias. iPuede querer consultar con un abogado to antes posible
                   acerca de su caso y, de ser necesario, hablar con alguien que lea ingles y que pueda traducir estos
                   documentos!
 A Civil Action Has Been Commenced Against You!
 You are notified to appear and answer the complaint of the plaintiff as follows:

 1    Serve a copy of your written answer to the complaint upon the plaintiff or plaintiff's attorney within thirty (30) days after you have been
      served. You may serve your answer by delivering a copy to the plaintiff or by mailing it to the plaintiff's last known address, and
 2. File the original of the written answer with the Clerk of Superior Court of the county named above.
 If you fail to answer the complaint, the plaintiff will apply to the Court for the r lief demanded in the complaint.
Name And Address Of Plaintin Attorney (if none. Address Of Plaintiff)               Date! tied                           Time
DEXTER G. BENOIT                                                                               i                                         0D AM               PM
BENOIT LAW FIRM PLLC                                                                Si natur

1 514 SOUTH CHURCH STREET SUITE 106
CHARLOTTE                           NC                                  28203              Depu y                 Assistant CSC      LI Clerk OfSuperior Court

                                                                                    Dale Of Endorsement                  Time
0ENDORSEMENT(ASSESS FEE)                                                                                                                       DAM           PM
     This Summons was originally issued on the date indicated                       Signature
     above and returned not served. At the request of the plaintiff,
     the time within which this Summons must be served is
     extended sixty (60)days.                                                          0Deputy CSC                Assistant CSC      LI Clerk Of Superior Court


 NOTE TO PARTIES: Many counties have MANDATORY ARBITRATION programs in which most cases where the amount in controversy is $25,000 or
                           less are heard by an arbitrator before a trial. The parties will be notified if this case is assigned for mandatory arbitration, and, if
                           so, what procedure is to be followed.


                                                                                (Over)
  AOC-CV-100, Rev,4/18
  @ 2018 Administrative Office of the Courts


               Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 3 of 19
                                                                      RETURN OF SERVICE
 I certify that this Summons and a copy of the complaint were received and served as follows:

                                                                           DEFENDANT 1
Date Served                            Time Served                                     Name Of Defendant
                                                                     AM     II PM


• By delivering to the defendant named above a copy of the summons and complaint.

     By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
     person of suitable age and discretion then residing therein.

     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
     below.

      Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




EI Other manner of service (specify)




•Defendant WAS NOT served for the following reason:




                                                                           DEFENDANT 2
Dale Served                            Time Served                                      Name Of Defendant
                                                                  DAM       EjPM


     By delivering to the defendant named above a copy of the summons and complaint.

     By leaving a copy of the summons and complaint at the dwelling house or usual place of abode of the defendant named above with a
     person of suitable age and discretion then residing therein.

     As the defendant is a corporation, service was effected by delivering a copy of the summons and complaint to the person named
     below.

      Name And Address Of Person With Whom Copies Left (if corporation, give title ofperson copies left with)




0 Other manner of service (specify)




•Defendant WAS NOT served for the following reason:




Service Fee Paid                                                                       Signature Of Deputy Sheriff Making Return
$
Date Received                                                                          Name Of Sheriff(type or print)


Date Of Return                                                                         County Of Sheriff



  A0C-CV-100, Side Two, Rev. 4/18
  0
  )2018 Administrative Office of the Courts



              Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 4 of 19
                                                                         r"
STATE OF NORTH CAROLINA                            IN THE GENERAL CGUR1-7 OF JUSTICE
MECKLENBURG COUNTY                                 SUPERIOR COURT DIVISION
                                                   CASE NO. 21 CVS1
                                                                 7r 683
                                                                    L




VADIM LINNANKIVI


                      Plaintiff,

              VS.                                               VERIFIED AMENED
                                                                   COMPLAINT

MEADOWBROOK CGC, LIX: and COVENANT
PROPERTY SERVICES CORPORATION

                      Defendants.



       NOW COMES the Plaintiff, V.ADIM LINNANKIVI ("Plaintiff), by and through his

attorneys, BENOIT LAW FIRM, PLI.C, and hereby complains of MEADOWBROOK CGC, LLC

and COVENANT PROPERTY SERVICES CORPORATION as follows:

                         PARTIES,JURISDICTION AND VENUE

       1.     Plaintiff, VAD1M LINNANKIV1, at all times material, resided in Mecklenburg

County, Charlotte, North Carolina.

       2.     Defendant, MEADOWBROOK CGC, LLC, is a Delaware corporation, conducting

continuous and regular business in North Carolina at 9023 E. WT Harris Boulevard,'Mecklenburg

County, Charlotte and which at the time, owned and operated an apartment known as the Brookridge

Apartments("BROOKRIDGE")at the same address.

       3.      Upon information and belief, Defendant, COVENANT PROPERTY SERVICES

CORPORATION ("COVENANT"),at the subject time, operated and managed the property known

as the Brookridge Apartments located at 9023 E. WT Harris Boulevard.


                                               1


   Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 5 of 19
       4.      Venue in this Court is appropriate pursuant to N.C.G.S. §§ 1-79 and 1-82.

       5.      Jurisdiction is proper pursuant to N.C.G.S. § 1-75.4.

                  ALLEGATIONS OF FACT COMMON TO ALL COUNTS

       6.       At all relevant times, the Defendant, MEADOWBROOK CGC, LLC owned and

operated the BROOKRIDGE apartment complex, located at 9023 E. WT Harris Boulevard,

Charlotte, North Carolina,6227 and was authorized to do business and doing business in the State of

North Carolina.

       7.      On or about November 6, 2019, Plaintiff was employed by Door Dash as a delivery

driver. As a part of his job, Plaintiff would regularly make food deliveries at various locations around

Charlotte.

       8.       At the subject time, Plaintiff %'as notified via Door Dash of a food order to the

BROOKRIDGE apartment complex.

       9.       Plaintiff drove to BROOKRIDGE at the subject time and was an invitee.

        10.     At no relevant time \'as Plaintiff trespassing on the subject premises.

        1 1.    On November 6,2020, while lawfully on the BROOKRIDGE premises, Plaintiff was

violently assaulted, shot and robbed, causing serious and permanent injuries.

                        COUNT I - NEGLIGENCE OF DEFENDANT
                             MEADOWBROOK CGC.LLC

        12.     Plaintiff reiterates and re-alleges all the allegations contained in paragraphs one (1)

through eleven (11) above of this Complaint as though more fully stated herein.

        13.     At all material times, the Defendant, MEADOWBROOK CGC, LLC, through its

agents and employees, owed a duty to its invitees and the public, to exercise reasonable and ordinary

care to keep and maintain its premises in a condition reasonably safe for use by its lawful invitees. In

particular, the Defendant had a duty to take such precautions as were reasonably necessary to protect



                                                   2


    Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 6 of 19
its lawful invitees, including, VAD1M 1.1NNANKIVI, from criminal attacks which were reasonably

ti.nesceable.

        14.     At all material times, the Defendant, MEADOWBROOK CGC, 1.1C, through its

agents and employees, knew or in the exercise of reasonable care should have known that the

apartment complex located at 9023 E. Vrr Harris Boulevard, Charlotte, NC 6227 and areas adjacent

thereto, was in a high crime area, that there had been numerous criminal acts and attacks perpetrated

on the public in said areas, and that criminal acts and attacks were reasonably likely to be perpetrated

on the Defendant's invitees and the public unless the Defendant took steps to provide proper security

for such individuals.

      . 15.     At all material times, the Defendant, MEADOWBROOK CGC, 11,C, through its

agents and employees, knew or in the exercise of reasonable care should have known that numerous

violent criminal acts including, but not limited to, aggravated assaults and strong arm robberies, had

occurred on its premises located at 9023 E. WT Harris Boulevard, Charlotte, NC 6227 and areas

adjacent thereto, prior to November 6, 2019.

        16.     The Defendant, MEADOWBROOK CGC, LIE, through its agents and employees,

knew or in the exercise of reasonable care should have known that no individual, including VADMI

UNNANKIVI,had it within his power to take the measures necessary to provide for his own security

on the premises.

        17.     As a result of the paragraphs above, at all material times the criminal assault and

shooting of VADIM          LINN ANKIV1        was reasonably foreseeable, and         the Defendant,

MEADOWBROOK CGC, 1..1.-C was in a superior position to appreciate such hazards and take

necessary steps to prevent harm to its lawful invitees and the public, including but not limited to,

V AD1M UNNANKWI.




                                                   3


   Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 7 of 19
       18.     At the above mentioned time and place, the Defendant, MEADOWBROOK CGC,

1,I,C„ by and through its agents and employees, breached its duty to exercise reasonable care for the

safety and protection of its lawful invitees and the public, including VADIM LINNANKIVI, and

acted in a careless and negligent manner through the following acts of omission or commission:

       A.      Failing to provide adequate security for its lawful invitees and the public, including

               VADIM LINN ANKIVI;

       B.      Failing to warn its lawful invitees and the public, including V.ADIIVI LINNANKIVI,

               of the nature and character of the surrounding area when it knew or in the exercise of

               reasonable care should have known that numerous criminal incidents of a similar

               nature to the one herein (i.e. crimes against persons) had occurred on and/or near the

               Defendant's premises prior to the herein incident;

       C.      Failing to warn, protect, guard, and secure the safety of its lawful invitees and of the

               public, including VADIM LINNANKIVI, when the Defendant knew or should have

               known that the subject premises had a history of similar criminal acts being committed

               in the area, thereby creating a dangerous condition to those individuals on the premise

               of BROOKRIDGE;

        D.     Failing to police, patrol, guard, deter, and otherwise provide adequate protection for

               its lawful invitees and the public at the subject premise, when Defendant knew or

               should have known of foreseeable criminal acts;

       E.      Failing to hire and/or retain any private security personnel to patrol and/or monitor

               the subject premise, thereby protecting its lawful invitees. and the public, including

               VADIM UNNANKIVI;




                                                  4


    Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 8 of 19
  F.    Failing to have a sufficient number of guards in visible areas at the subject premise to

        deter crime, thereby protecting its, lawful invitees and the public, including VAD1M

        I.1NN AN K1V1;

  G.    Failing to have an adequate number of security guards at the subject premises to

        protect its lawful invitees and the public, including VAD1M LINNANKIV1;

  H.    Failing to hire and/or retain competent security guards to protect its lawful invitees

        and the public, including VAD1M 1..1NNANKIVI;

  1.    Failing to properly train security guards to be reasonably skillful, competent, and/or

        qualified to exercise appropriate and proper security measures so that they could

        protect its lawful invitees and the public, including VADIM UNNANK1V1;

  J.    Failing to provide proper and sufficient lighting for the subject premise, including but

        not limited to exterior building lighting at the premise and surrounding areas;

  K.    Failing to have surveillance cameras in such locations throughout the subject premise,

        including but not limited to the exterior of the building and parking lot area;

        Failing to have an adequate number of surveillance cameras at the subject premise and

        surrounding areas, including but not limited to the areas of the premises where the

        incident occurred;

   M.   Failing to position surveillance cameras in appropriate locations such that the parking

        area and surrounding areas where the Plaintiff was shot was adequately visually

        monitored, and/or said cameras would act as a deterrent against criminal activity;

  N.    Failing to have and/or maintain surveillance cameras in working condition on the

        subject premise such that every camera was able to monitor and record activity in its

        line of view;




                                           5


Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 9 of 19
       O.      Failing to implement adequate security policies, security measures, and security

               procedures necessary to protect VAD1N-I 1.1NNANK1V1 and other lawful invitees and

               members of the public at the subject premises;

       P.       Failing to take additional security measures after being put on notice that the security

                measures in force were inadequate;

       Q.      Failing to adequately provide an overall security plan for the subject premise that

               would meet the known industry standards and customs for safety in the community;

       R.      Failing to provide a reasonably safe structural layout of the subject property upon

                purchasing said property as a premises;

       S.      The preceding paragraphs "A" through "R",individually and/or as a whole, represent

               strict deviations from the existing standard of care with regard to security as recognized

               by similar premises in the local community; and

       T.       Additional acts of negligence not yet discovered.

        19.    The Defendant, MEADOWBROOK CGC, 1.1C, through its agents and employees,

negligently failed to have any procedures governing the inspection, supervision, and/or security of the

area where the subject incident occurred; or in the alternative:

                A.     The Defendant, MEADOWBROOK CGC, 11,C, through its agents and

                       employees, did in fact have procedures governing the inspection, supervision,

                        and security of the area where the subject incident occurred; however, the

                       Defendant negligently and carelessly failed to implement said procedures; or

                        in the alternative,

                B.     The Defendant, iNif.:,ADOWBROOK CG(;, LLC, through its agents and

                       employees, did have procedures governing the inspection, supervision, and




                                                   6


   Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 10 of 19
                        security of the area where the subject incident occurred, but implemented same

                        in a careless and negligent manner.

       90.     At all material times, the Defendant, MEADOWBROOK CGC, 1.1.C, through its

agents and employees, negligently failed to hire persons, employees, and/or agents reasonably suited

for providing, implementing and maintaining proper security measures adequate to ensure the safety

of its lawful invitees and the public, including the areas of the property where the subject incident

occurred.

       21.     The Defendant, MEADOWBROOK CGC, 1,1.C, through its agents, servants, and

employees, created and/or allowed to be created said dangerous conditions as stated above on the

subject premises. Further, the Defendant failed to warn its lawful invitees and the public, including

but not limited to VAD1M UNNANK1V1,of the existence of said dangerous conditions; or in the

alternative, did allow said dangerous conditions to exist for a length of time sufficient in which a

reasonable inspection would have disclosed same.

       22.     The negligence of the Defendant proximately caused the injuries of VAD11\1

LINNANKIVI and directly led to the criminal assault and shooting of VAD1111 1.1NNANK1V1 in

the following manner:

               A.       There was inadequate and/or nonexistent visible deterrence to prevent said

                        criminal assault.

               B.       There was inadequate and/or nonexistent physical deterrence to prevent said

                        criminal assault and murder.

               C.       Criminals could carry out physical assaults on the Defendant's premises

                        without fear of being caught, discovered, and/or prosecuted.

               D.       An atmosphere was created at the Defendant's premises, which facilitated the

                        commission of crimes against persons.


                                                  7


   Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 11 of 19
       23.     As a direct and proximate result of the negligent conduct of Defendant

MEADOWBROOK CGC, !LC, Plaintiff suffered significant and permanent physical injury,

emotional distress and other damages in excess of S25,000.

 COUNT II- NEGLIGENCE OF DEFENDANT COVENANT PROPERTY SERVICES
                          CORPORATION


       24.      Plaintiff reiterates and re-alleges all the allegations contained in paragraphs one (1)

through twenty-one (23) above of this Complaint as though more fully stated herein.

       25.     Defendant COVENANT PROPERTY SERVICES CORPORATION at all times

relevant, served as property manager for BROOKRIDGE.

       96.      At all material times, the Defendant, COVENANT PROPERTY SERVICES

CORPOR.ATION,through its agents and employees, owed a duty to its lawful invitees and the public

to exercise reasonable and ordinary care to keep and maintain its premises in a condition reasonably

safe for use by its lawful invitees and the public. In particular, the Defendant had a duty to take such

precautions as were reasonably necessary to protect its lawful invitees and the public, including,

VADIM LINNANKIVI,from criminal attacks which were reasonably foreseeable.

       27.      At all material times, the Defendant, COVENANT PROPERTY SERVICES

CORPORATION, through its agents and employees, knew or in the exercise of reasonable care

should have known that the apartment complex located at 9023 E. WT Harris Boulevard, Charlotte,

NC 6227 and areas adjacent thereto, was in a high crime area, that there had been numerous criminal

acts and attacks perpetrated on the public in said areas, and that criminal acts and attacks were

reasonably likely to be perpetrated on the Defendant's lawful invitees and the public unless the

Defendant took steps to provide proper security for such individuals.

        28.     At all material times, the Defendant, COVENANT PROPERTY SERVICES

CORPORATION, through its agents and employees, knew or in the exercise of reasonable care


                                                   8


   Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 12 of 19
should have known that numerous violent criminal acts including, but not limited to, aggravated

assaults and strong arm robberies, had occurred on its premises located at 9023 E. 'XT Harris

Boulevard, Charlotte, NC 6227 and areas adjacent thereto, prior to November 6, 2019.

       79,     The Defendant, COVENANT PROPERTY SERVICES CORPORATION,through

its agents and employees, knew or in the exercise of reasonable care should have known that no

individual, including VADIM ',ANNAN KIVI, had it within his power to take the measures necessary

.to provide for his own security on the premises.

       30.     As a result of the paragraphs above, at all material times, the criminal attack and

shooting of VADIM LINNANKIVI was reasonably foreseeable, and. the Defendant, COVENANT

PROPERTY SERVICES CORPORATION was in a superior position to appreciate such hazards

and take necessary steps to prevent harm to the lawful invitees and the public,including but not limited

to VADFM LINNANKIVI.

        31.     At the above mentioned time and place, the Defendant, COVENANT PROPERTY

SERVICES CORPORATION,by and through its agents and employees, breached its duty to exercise

reasonable care for the safety and protection of its lawful invitees and the public, including VADIM

IANNANKIVI,and acted in a careless and negligent manner through the following acts of omission

or commission:

        A.      Failing to provide adequate security for its lawful invitees and the public, including

                VADIM LINNANKIV1;

        B.      Failing to warn its lawful invitees and the public, including VADIM LINNANKIVI,

                of the nature and character of the surrounding area when it knew or in the exercise of

                reasonable care should have known that numerous criminal incidents of a similar

                nature to the one herein (i.e. crimes against persons) had occurred on and/or near the

                Defendant's premises prior to the herein incident;


                                                    9


   Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 13 of 19
   C.    Failing to warn, protect, guard, and secure the safety of its lawful invitees and of the

         public, including VADIM LINNANKIVI, when the Defendant knew or should have

         known that the subject premises had a history of similar criminal acts being committed

         in the area, thereby creating a dangerous condition to those individuals on the premise

         of COVENANT PROPERTY SERVICES CORPORATION.

   D.    Failing to police; patrol, guard, deter, and otherwise provide adequate protection for

         its lawful invitees and the public at the subject premise, when Defendant knew or

         should have known of foreseeable criminal acts;

   E.    Failing to hire and/or retain any private security personnel to patrol and/or monitor

         the subject premise, thereby protecting its lawful invitees and the public, including

         VAD1M

   F.    Failing to have a sufficient number of guards in visible areas at the subject premise to

         deter crime, thereby protecting its, lawful invitees and the public, including VAD1M

         LINNANKIVI;

   G.    Failing to have an adequate number of security guards at the subject premises to

         protect its lawful invitees and the public, including VADIM LINNANKIVI;

   H.    Failing to hire and/or retain competent security guards to protect its lawful invitees

         and the public, including VADIM LINNANKIVI;

   1.    Failing to properly train security guards to be reasonably skillful, competent, and/or

         qualified to exercise appropriate and proper security measures so that they could

         protect its lawful invitees and the public, including VAD1M 1.1NNANKIVI;

   J.    Failing to provide proper and sufficient lighting for the subject premise, including but

         not limited to exterior building lighting at the premise and surrounding areas;




                                            10


Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 14 of 19
   K.   Failing to have surveillance cameras in such locations throughout the subject premise,

        including but not limited to the exterior of the building and parking lot area;

   L.   Failing to have an adequate number of surveillance cameras at the subject premise and

        surrounding areas, including but not limited to the areas of the premises where the

        incident occurred;

   M.   Failing to position surveillance cameras in appropriate locations such that the parking

        area and surrounding areas where the Plaintiff was shot was adequately visually

        monitored, and/or said cameras would act as a deterrent against criminal activity;

   N.   Failing to have and/or maintain surveillance cameras in working condition on the

        subject premise such that every camera was able to monitor and record activity in its

        line of view;

   O.   Failing to implement adequate security policies, security measures, and security

        procedures necessary to protect VADIM UNNANKIVI and other lawful invitees and

         members of the public at the subject premises;

   P.   Failing to take additional security measures after being put on notice that the security

         measures in force were inadequate;

   Q     Failing to adequately provide an overall security plan for the subject premise that

         would meet the known industry standards and customs for safety in the community;

   R.    Failing to provide a reasonably safe structural layout of the subject property upon

         purchasing said property as a premises;

   S.   The preceding paragraphs"A" through "R",individually and/or as a whole, represent

        strict deviations from the existing standard of care with regard to security as recognized

         by similar premises in the local community; and

   T.    Additional acts of negligence not yet discovered.


                                           11


Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 15 of 19
       32.     The Defendant,COVENANT PROPERTY SERVICES CORPORATION,through

its agents and employees, negligently failed to have any procedures governing the inspection,

supervision, and/or security of the area where the subject incident occurred, or in the alternative:

                A.     The Defendant, COVENANT PROPERTY SERVICES CORPORATION,

                       through its agents and employees, did in Fact have procedures governing the

                       inspection, supervision, and security of the area where the subject incident

                       occurred; however, the Defendant negligently and carelessly failed to

                        implement said procedures; or in the alternative,

                B.     The Defendant, COVENANT PROPERTY SERVICES CORPORATION,

                        through its agents and employees, did have procedures governing the

                        inspection, supervision, and security of the area where the subject incident

                       occurred, but implemented same in a careless and negligent manner.

        33.     At all material times, the Defendant, COVENANT PROPERTY SERVICES

CORPORATION,through its agents and employees, negligently failed to hire persons, employees,

and/or agents reasonably suited for providing, implementing and maintaining proper security

measures adequate to ensure the safety of its lawful invitees and the public, including the areas of the

building where the subject incident occurred.

        34.     The Defendant, COVENANT PROPERTY SERVICES CORPORATION,through

its agents, servants, and employees, created and/or allowed to be created said dangerous conditions

as stated above on the subject premises. Further, the Defendant failed to warn its lawful invitees and

the public, including but not. limited to VADINI LINNANKIVI,of the existence of said dangerous

conditions; or in the alternative, did allow said dangerous conditions to exist for a length of time

sufficient in which a reasonable inspection would have disclosed same.




                                                  12


  Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 16 of 19
       35.    The negligence of the Defendant proximately caused the injuries of VADIM

LINN ANKIVI and directly led to the criminal assault and shooting of VADIM LINNANKIVI in

the following manner:

               A.       There was inadequate and/or nonexistent visible deterrence to prevent said

                        criminal assault.

               B.       There was inadequate and/or nonexistent physical deterrence to prevent said

                        criminal assault and murder.

               C.       Criminals could carry out physical assaults on the Defendant's premises

                        without fear of being caught, discovered, and/or prosecuted.

               D.       An atmosphere was created .at the Defendant's premises, which facilitated the

                        commission of crimes against persons.

       36.     As a direct and proximate result of the negligent conduct of Defendant COVENANT

PROPERTY SERVICES Plaintiff suffered significant and permanent physical injury, emotional

distress and other damages in excess of $25,000.

                                      PRAYER FOR RELIEF

WHEREFORE,the Plaintiff, VADIM LINNAN KIVI prays unto this Court:

       1.      That Plaintiff have and recover judgment against Defendants, MEADOWBROOK

       CGC, LIX: and COVENANT PROPERTY SERVICES CORPORATION, jointly and

       severally, in an amount in excess of $25,000.00;

       2.      That the costs of these proceedings be taxed to the Defendant, along with

       applicable post-judgment interest;

       3.      That Plaintiff be granted a trial by jury on all issues so triable; and

       4.      That the Court grant such other relief as it deems just and proper.




                                                   13

  Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 17 of 19
This the 22ND day ofJanuary 2021.

                                         BENOIT LAW FIRM,PLLC



                                         By:
                                         Dexter G. Benoit(NC Bar# 41752)
                                         Mary F. Parker(NC Bar # 55859)
                                         1514 S. Church St. Ste. 106
                                         Charlotte, NC 28203
                                         P:(877) 600-7212
                                         17:(800) 878-6127
                                         dexter@benoitlawfirrn.com

                                         A ttorncti-s for Plaintiff




                                    14

  Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 18 of 19
                               CERTIFICATE OF SERVICE


              I, the undersigned, hereby certify that the foregoing Civil Action Cover Sheet,
       Amended Complaint and Summons has been served on Defendant Covenant Property
       Services Corporation c/o of Registered Agent, VCorp Services LLC, via certified mail
       return receipt requested by depositing the same in a postpaid, properly addressed wrapper
       in a Post Office or official depository under the exclusive care and custody of the United
       States Post Office to the following:


              Covenant Property Services Corporation
              c/o Registered Agent Vcorp Services LLC
              160 Mine Lake Court Suite 200
              Raleigh, North Carolina 27615




This the 4th day of February 2021.

                                                   BENOIT LAW FIRM,PLLC




                                                   Dexter G. Benoit, Esq.
                                                   NC State Bar No.: 41752
                                                   Mary F. Parker, Esq.
                                                   NC State Bar No.: 55859
                                                   1514 S. Church Street
                                                   Suite 106
                                                   Charlotte, NC 28203
                                                   Telephone:(877)600.7212
                                                   Facsimile: (800)878-6127
                                                   dexter@benoitlawfirm.corn
                                                   mary@benoitlawfirm.com

                                                    Counselfor Plaintiff




    Case 3:21-cv-00099-FDW-DCK Document 1-1 Filed 03/10/21 Page 19 of 19
